        Case 2:13-cv-00200 Document 20 Filed on 07/29/21 in TXSD Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS




NATHAN OCHSNER                                                                      P.O. BOX 61010
 CLERK OF COURT                                                                  HOUSTON, TEXAS 77208




                                            July 29, 2021




Mr. Charles C. Smith
615 N. Upper Broadway, Suite 1710
Corpus Christi, Texas 78401

Ms. Melissa Jean Judd
Littler Mendelson PC
1301 McKinney; Suite 1900
Houston, Texas 77010

        In re: Cause No. 2:13-CV-200; Liza Trevino v. Wal-Mart Stores Texas, LLC

Dear Mr. Smith and Ms. Judd:

         I have been contacted by Judge Ramos who presided over the above-mentioned
case.

        Judge Ramos informed me that it has been brought to her attention that while she
presided over the case, she owned stock in Walmart Stores, Inc. Her ownership of stock
neither affected nor impacted her decisions in this case. However, her stock ownership
would have required recusal under the Code of Conduct for United States Judges, and thus,
Judge Ramos directed that I notify the parties of the conflict.

        Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until
after a judge has participated in a case:

                  [A] judge should disclose to the parties the facts bearing on
                  disqualification as soon as those facts are learned, even though
                  that may occur after entry of the decision. The parties may then
                  determine what relief they may seek, and a court (without the
                  disqualified judge) will decide the legal consequence, if any,
                  arising from the participation of the disqualified judge in the
                  entered decision.
       Case 2:13-cv-00200 Document 20 Filed on 07/29/21 in TXSD Page 2 of 2
July 29, 2021
Page 2


       Although Advisory Opinion 71 contemplated disqualification after a Court of
 Appeals oral argument, the Committee explained “[s]imilar considerations would apply
 when a judgment was entered in a district court by a judge, and it is later learned that the
 judge was disqualified.”

         With Advisory Opinion 71 in mind, you are invited to respond to Judge Ramos’s
 disclosure of a conflict in this case. Should you wish to respond, please submit your
 response on or before August 19, 2021. Any response will be considered by another judge
 of this court without the participation of Judge Ramos.

                                                 Sincerely,


                                                 Nathan Ochsner
                                                 Clerk of Court
